                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION


TAYLOR MAYES,                                     )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )           No. 2:18-CV-00002 JAR
                                                  )
TRINIDAD AGUILERA, M.D.,                          )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel (Doc.

No. 15). Petitioner asserts that he cannot adequately represent himself in this case because he has

limited access to the law library and limited knowledge of the law. For the following reasons, the

motion will be denied without prejudice.

       “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When determining whether

to appoint counsel for an indigent litigant, the Court considers relevant factors, such as the

complexity of the case, the ability of the pro se litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the pro se litigant to present his or her claim. Id.; Nelson

v. Redfield Lithograph Printing, 728 F.2d 1003, 1005 (8th Cir. 1984). After considering these

factors, the Court finds that the facts and legal issues involved are not so complicated that the

appointment of counsel is warranted at this time.




                                                  1
       Defendant filed a motion for summary judgment on October 1, 2018. (Doc. No. 17)

Pursuant to the Case Management Order issued on March 13, 2018, Plaintiff’s opposition brief

must be filed no later than November 1, 2018. (Doc. No. 14) Although Plaintiff has not requested

an extension of time, in light of the Court’s ruling herein, the Court will grant Plaintiff thirty (30)

days, up to and including Friday, November 30, 2018, to file his brief in opposition to

Defendant’s motion for summary judgment.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel [15] is

DENIED without prejudice.

       IT IS FURTHER ORDERED that Plaintiff shall file his brief in opposition to

Defendant’s motion for summary judgment no later than Friday, November 30, 2018.



Dated this 29th day of October, 2018.



                                                       _______________________________
                                                       JOHN A. ROSS
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
